Title: To James Madison from Isaac Cox Barnet, 25 October 1807
From: Barnet, Isaac Cox
To: Madison, James



Sir
Paris October 25th. 1807.  Rue du Bacq No. 128.

I have the honor to transmit to you herewith, A Report of the Vessels of the United States which have entered and cleared at the port of Cherbourg from the first day of July 1806 to the 30th. of June inclusive, together with the accots. of monies received and paid there in pursuance of Law from the first of January 1806 to the 30th. of June 1807 inclusively, and the Accompt of my Deputy at Said Port from and to the Same periods, Shewing a balance in favour of the United States of $.199.46, One hundred and ninety nine Dollars & forty Six cents.
Only one Vessel, the Ship Arno of Duxbury, Captn. Kempton, has put into Havre in the course of the present year and she came in, by Stress of weather. She was from Scicily, for Copenhagun with 500 ? lbs: Sulfur and 8 ? lbs: Gum.  I have the honor to be, very respectfully Sir Your most obedient servt

I. Cox Barnet

